 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA                                2:18-CV-00747-KJM-CKD
12                 Plaintiff,
                                                             STIPULATION AND ORDER FOR
13          v.                                               DISMISSAL WITH PREJUDICE OF REAL
                                                             PROPERTY; CERTIFICATE OF
14   REAL PROPERTY LOCATED AT 8911                           REASONABLE CAUSE
     HIGHWAY 49, MOKELUMNE HILL,
15   CALIFORNIA, CALAVERAS COUNTY, APN:
     018-019-057-000, INCLUDING ALL
16   APPURTENANCES AND IMPROVEMENTS
     THERETO, ET AL.,
17
                   Defendants.
18

19          It is hereby stipulated by and between the United States of America and claimants Anne

20 Freeman, Trustee, and Xiuzhu Yang, by and through their respective counsel of record, as follows:

21          1.     The pending action against only the real property located at 8914 Greer Way, Valley

22 Springs, California, Calaveras County, APN: 070-039-018-000, shall be dismissed with prejudice

23 pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure.

24          2.     The real property located at 8914 Greer Way, Valley Springs, California, sold for

25 $285,748.06 at a Trustee’s Sale on November 20, 2018. Claimant Anne Freeman’s outstanding lien

26 was paid in full from the proceeds of the sale. There were no additional proceeds from the sale of the

27 property.

28                                                     1                          Stipulation and Order for Dismissal
 1          3.      The parties are to bear their own costs and attorney fees.

 2          4.      There was probable cause for the posting of the defendant real property, and for the

 3 commencement and prosecution of this forfeiture action, and the Court may enter a Certificate of

 4 Reasonable Cause pursuant to 28 U.S.C. § 2465.

 5 Dated: 10/22/2019                                      McGREGOR W. SCOTT
                                                          United States Attorney
 6

 7                                                By      /s/ Kevin C. Khasigian
                                                          KEVIN C. KHASIGIAN
 8                                                        Assistant U.S. Attorney
 9

10 Dated: 8/7/2019                                        /s/ Edward T. Weber
                                                          EDWARD T. WEBER
11                                                        Attorney for Claimant Anne Freeman
12

13 Dated: 10/22/2019                                      /s/ Linda M. Parisi
                                                          LINDA M. PARISI
14                                                        Attorney for Claimant Xiuzhu Yang
15

16                                CERTIFICATE OF REASONABLE CAUSE
17          Based upon the allegations set forth in the Complaint for Forfeiture In Rem filed April 3, 2018,

18 and the Stipulation for Dismissal With Prejudice filed herewith, the Court enters this Certificate of

19 Reasonable Cause pursuant to 28 U.S.C. § 2465, that there was reasonable cause for the posting of the

20 defendant real property located at 8914 Greer Way, Valley Springs, California, Calaveras County,

21 APN: 070-039-018-000, and for the commencement and prosecution of this forfeiture action.

22          IT IS SO ORDERED.

23 DATED: October 29, 2019.

24
                                                          UNITED STATES DISTRICT JUDGE
25

26

27

28                                                       2                          Stipulation and Order for Dismissal
